  Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 1 of 20 PageID# 65
                                                                                             FILED   ^
                                                                                         IM OPEN COURT




                        UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA                       'V CLERK. U.S. DISTRICT COURf
                                                                                       AIEXANDRIA. VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA,
                                                     Criminal No.                2^35
 V.
                                                     Count I: Conspiracy To Receive Health Care
                                                     Kickbacks(18 U.S.C. §371)
 SETH MICHAEL MYERS,

                    Defendant.




                                   STATEMENT OF FACTS


       The United States and the defendant, SETH MICHAEL MYERS("MYERS"),stipulate

that the allegations in the Criminal Information and the following facts are true and correct. The

United States and MYERS further stipulate that had the matter gone to trial, the United States

would have proven the allegations in the Criminal Information and the following facts beyond a

reasonable doubt.


                                       General Allegations

        1.     SETH MYERS is a licensed attorney who has worked in various industries

including factoring, a type of debtor finance where a business sells its accounts receivable to a

third party at a discount.

       2.      In 2008, MYERS was approached about a business opportunity by DR.

                                  MYERS'S friend and a physician specializing in orthopedic

surgery, spine surgery, physical therapy, and comprehensive pain management services who

owned a medical practice called                                         ||HBHhas offices in

Maryland and in the Eastern District of Virginia.            requested that MYERS work for him

and another physician who wanted to become involved in the factoring industry.


                                                 1
  Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 2 of 20 PageID# 66




       3.      MYERS helped              and his partner set up two companies- one which was a

factoring business and another business that bought medical devices and sold them to hospitals

as a third-party billing party. MYERS began working for the companies part-time and was paid

a salary.

       4.      The partnership between           and the other doctor was short-lived. MYERS

ultimately began to work for^^^|full-time. Although MYERS was a licensed attorney, he

only acted as an attorney regarding employment agreements, staffing issues, incorporating

businesses, and leases and did not provide legal advice about            business arrangements.

       5.      After the partnership between          and the other doctor dissolved,
                                                                                    |

created another company with his brother, T.R., which was called Mediplant Funding that

performed factoring and third party billing. MYERS also managed another company]

owned called Mid-America Medical Supply, LLC, which sold medical supplies.

       6.              then approached MYERS about a Physician Owned Distributorship

("POD")that^1111111 was a member of called                            PODs derive revenue from,

among other things, selling, or arranging for the sale of, implantable medical devices ordered by

their physician-owners for use in procedures the physician-owners perform on patients at

hospitals or surgical centers. Some ofthe other members oftheHHm^^^POD included

T.R., Dr. J.A., and Dr. R.D.

       7.      The purpose of|||||||||||||^^| was to purchase spine implants from

manufacturers at a discounted price and then sell the implants to hospitals,                would

purchase medical devices from Mid-America Medical and then re-sell the devices to hospitals.

As a result,        profited from the transactions twice. H||||^ also concealed his

involvement in Mid-America Medical from the doctors in the POD because!              was
  Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 3 of 20 PageID# 67




concerned the doctors in the POD would not do business with Mid-America Medical if they

knew about             control over the company.

       8.               also had the idea to form a company called Laboratory RX,LLC

("LABRX")to market items to other medical practices that had in-office pharmacies, LABRX

also performed in-office urinalysis testing and offered genetic testing through a third party.

While MYERS was listed as the President and sole owner at LABRX,                   controlled

LABRX. Indeed,              made clear to MYERS that MYERS was not allowed to use any of

the money associated with the company. No decisions about LABRX were made without

Umi^l approval.

       9.      At one point during the business relationship an "Ownership Chart" was created

listing the businesses which||||m controlled or owned. The chart listed at least fourteen

businesses. While the chart listed LABRX under MYERS' name, MYERS understood that all of

the money associated with LABRX belonged to[|H||||||[

                     The Conspiracy to Violate the Anti-Kickback Statute

       10.     From in and around spring 2013 and continuing through at least mid-2016, in the

Eastern District of Virginia and elsewhere, MYERS knowingly and willfully did combine,

conspire, confederate and agree with^^H MICHAEL BEATTY,MOHAMED ABDALLA

and others known and unknown to the Government to commit the following offense against the

United States: violating Title 42, United States Code, Section 1320a-7b(b)(l)(A), by knowingly

and willfully soliciting or receiving remuneration in return for referring patients to specific

pharmacies for the furnishing, and/or arranging for the furnishing, of items and services for

which payment was made,in whole or in part, under a Federal health care program, namely

TRICARE.
  Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 4 of 20 PageID# 68




       11.              and MYERS eventually used LABRX as a vehicle to profit off of

compound prescriptions. Compounding a prescription is a practice in which a licensed

pharmacist or licensed physician combine mixed or altered ingredients of a drug or multiple

drugs to create a drug tailored to the needs of an individual patient where standard medications,

approved by the United States Food and Drug Administration("FDA"), are unsuitable due to

patient allergies, intolerance to method of administration, or other uncommon factors.

Compounded medications are prescribed and mixed for specific patients with particular needs;

they are not to be mixed and marketed in bulk quantities. Compounded drugs are not FDA-

approved. That is, the FDA does not verify the safety, potency, effectiveness or manufacturing

quality of compounded drugs.

       12.     Compounded drugs are far more expensive than drugs approved by the FDA for

the treatment ofthe same physical condition and are commonly reimbursed by federal health

care programs and private insurance companies at a far higher rate than FDA-approved drugs.

       13.    imm and MYERS knew at the time that many health insurance programs were

paying pharmacies large amounts of money for compounds at the time, but that TRICARE

generally paid the most.

       14.     TRICARE is a health insurance program ofthe United States Department of

Defense. TRICARE provides civilian health insurance benefits for military personnel, military

retirees, reservists, and military dependents all around the world. There are two types of

beneficiaries under the TRICARE program:(a) Sponsors- active duty, retired and guard/reserve

members; and (b)Family Members — spouses and children who are registered in the Defense

Enrollment Eligibility Reporting System ("DEERS").

       15.     In order to pay a claim, TRICARE requires that the item or service being billed
  Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 5 of 20 PageID# 69




must be medically necessary, properly prescribed by a licensed physician, and actually provided

to a TRICARE beneficiary.

       16.     32 CFR Part 199 regulates the TRICARE program. 32 CFR § 199.9(c)(l2)

defines fraud as, among other things,''[a]rrangements by providers with employees, independent

contractors, suppliers, or others which appear to he designed primarily to overcharge the

[Civilian Health and Medical Program of the Uniformed Services] through various means(such

as commissions, fee-splitting, and kickbacks) used to divert or conceal improper or unnecessary

costs or profits." TRICARE considers a claim resulting from a violation of 32 CFR § 199.9 as

false and TRICARE would not pay for these items or services.

       17.     TRICARE is a Federal health care benefit program as defined by Title, 18, United

States Code, Section 24(b), and as such it is illegal for an individual to pay kickbacks to a person

for the referral of an individual for the furnishing ofsome health care item, benefit, or service.

                              Conspiracy with Fallston Pharmacy

       18.     In or around late spring or early summer of2013,||||[|^^ approached an individual

named MICHAEL BEATTY about an arrangement to receive kickback payments for compound

prescription referrals. BEATTY was an owner of FALLSTON PHARMACY ("FALLSTON)

located in Fallston, Maryland. After initially brokering the kickback deal with BEATTY,

sent MYERS to meet with BEATTY to set up the agreement to send prescriptions to FALLSTON

in exchange for commissions. On or around July 9, 2013,                BEATTY,and MYERS met

at a restaurant in Baltimore, Maryland to discuss the arrangement.

        19.    In order to disguise the bribe and kickback payments, BEATTY and MYERS

created a sham business arrangement to promote the appearance that FALLSTON PHARMACY
  Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 6 of 20 PageID# 70




was paying for legitimate services, rather than for the acts ofprescribing and referring compounded

drug prescriptions.

        20.    Specifically, following the meeting at the Baltimore restaurant, MYERS

approached BEATTY with a document titled. Area Manager Agreement(Independent Contractor).

Pursuant to this agreement, MYERS agreed to provide "marketing" services for FALLSTON

PHARMACY in exchange for fees. MYERS agreed to "devote such time, energy and skill on a

regular and consistent basis as is necessary to solicit orders and promote the sale of Fallston

Pharmacy's products." In exchange, BEATTY agreed to provide LABRX,"50% of the sales on

all products sold to customers by the Area Manager ... and 50% on all products sold by his/her

subordinate marketing representatives." MYERS and BEATTY executed this agreement in July

of 2013. Prior to working with Fallston Pharmacy,            and MYERS had similar agreements

with other pharmacies in Nevada, but ||^|||H and MYERS ultimately used FALLSTON

PHARMACY exclusively because other pharmacies paid less than 50 percent ofthe profits for the

referrals.


        21.    MYERS understood that the agreement was for the referral of prescriptions and for

unlawful kickbacks paid for these prescriptions. While the arrangement was documented as a

"marketing agreement," little to no marketing was performed.              MYERS,and BEATTY

discussed very little related to marketing plans or proposed marketing ideas. According to

MYERS, it was made clear to BEATTY that the marketing agreement was only for                    to

refer prescriptions to FALLSTON PHARMACY and that any "marketing fees" or "commissions"

were payments to           for sending compound prescriptions to the pharmacy.

        22.    In order to further the arrangement, BEATTY developed potential compounded

formulas and investigated whether insurance companies would pay for those formulas. BEATTY
  Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 7 of 20 PageID# 71




told           the compound formulas that received the best reimbursements and the medical

conditions for which the compounds could be used. The goal was then for^^nm to prescribe

to his patients the compounds that reimbursed at the highest amounts,           was already aware

of some of these high-reimbursing compounds because he provided some of these formulas to

BEATTY.


         23.   MYERS coordinated having pre-printed prescription pads made that listed lucrative

compound formulas and provided them to imil for                     to use. The co-conspirators

generally tried to include the drug "ketamine" in a prescription because ofthe high reimbursement

value.


         24.   Pursuant to the scheme, patients were not given the option to use other pharmacies

because the office staffat||m|knew that if a script was written it should only go to FALLSTON

PHARMACY. The prescriptions were mostly sent to the pharmacy by facsimile and then the

pharmacy would contact the patients for insurance information.

         25.   In November of2013,             MYERS,and BEATTY met at a restaurant located

in Baltimore, MD. At this meeting,Umi and MYERS expressed their frustration at BEATTY

because |^||||[ and MYERS believed that more money should be being generated by the

arrangement. HHI AND MYERS also complained about various issues related to insurance

companies not paying for the prescriptions. Specifically,               was concerned that a large

quantity of prescriptions he sent to the pharmacy were not ultimately being filled.

         26.   From December 2013 to February 2014, BEATTY sent at least the following

payments to LABRX totaling an approximate amount of $7,370.64 pursuant to the above-

discussed arrangement. MYERS monitored the payments closely and sent BEATTY an email on

or around February 18,2014 noting that MYERS was missing the payment for December of2013.
  Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 8 of 20 PageID# 72




 Date              From                     To                  Amount          Memo Note


 09/23/2013        M&M Beatty LLC           LABRX               $5075.88        Compound profit

 12/10/2013        M&M Beatty LLC           LABRX               $555.33         compound profit- Get

                                                                                and Nov 2013


 02/18/2014        M&M Beatty LLC           LABRX               $1739.43        compound profit- dec

                                                                                2013




                     Sale of FALLSTON PHARMACY to Company S.P.

        27.    In or around December 2013, BEATTY sold FALLSTON PHARMACY to

company S.P., which was owned by S.G.' BEATTY, however, remained an employee of the

pharmacy and the original agreement between BEATTY,                     and MYERS continued with

S.G.


        28.    After the sale of the pharmacy to company S.P., MYERS continued to regularly

communicate with BEATTY to obtain information about what compounded formulas "paid the

best" and what ranges the prescriptions reimbursed at, so that MYERS could inform               and

the other doctors involved in the scheme ofthe most lucrative prescriptions to prescribe to patients.

MYERS directly monitored the kickback payments being sent from the pharmacy and required

monthly compound dispensing reports reflecting detailed information involving the prescriptions

involved in the arrangement. These spreadsheets contained information such as the name of the

prescribing doctor, the patient name, the insurance company, the compound type, the insurance

payment, the patient co-pay, the total collected, and the net profit.




'Hereinafter, after the sale ofthe pharmacy to company S.P. and operated by S.G., the Statement
of Facts continues to refer to the new pharmacy as FALLSTON PHARMACY.
                                                  8
  Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 9 of 20 PageID# 73




       29.    MYERS continued to try to generate more revenue from the prescriptions, and,for

example, on or around February 18, 2014, MYERS sent BEATTY an email noting that for some

ofjlllj^^^ older TRICARE prescriptions, reimbursements had averaged around $2,500 but that

FALLSTON PHARMACY was only averaging approximately $1,300 for these prescriptions.

BEATTY responded to this message by stating that they could "shoot for higher reimbursement."

       30.    In an email dated March 6, 2014, MYERS directed BEATTY to make sure the

checks from FALLSTON PHARMACY were made out to LABRX,instead of MYERS,and that

they were mailed to HANOVER MEDICAL, located in Bel Air, Maryland. HANOVER

MEDICAL is solely owned by^mm

       31.             and MYERS sent a significant amount of prescriptions to the FALLSTON

PHARMACY, and in April of 2014, MYERS sent BEATTY an email requesting that his

commission be increased to 60% based on "our increase in scripts sent as well as revenue

generated."

       32.             also remained heavily involved in making sure the business arrangement

was as lucrative as possible for the parties involved. For instance, in an email sent on or around

January 14, 2014 to MYERS and BEATTY,                informed BEATTY that^^^H wanted to

discuss various scar creams and "what they pay and what insurances are paying for it." |||||||||H

was specifically interested in scar creams because at the time health insurance programs paid high

reimbursements rates for these products. MYERS knew and understood that this was another

mechanism by which               could receive financial incentives from the kickback scheme

through LABRX.

       33.    Indeed, in January of 2014,            contacted BEATTY by email discussing a

solution to the problem that FALLSTON PHARMACY, which was located in Maryland, could
 Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 10 of 20 PageID# 74




not mail prescriptions to                patients located in Virginia pursuant to Virginia law.

Specifically,1^1^ proposed:"Now that I have an office in MD can u fill VA scripts ifthey are

mailed to my MD office and I hand deliver them to the [patients] in VA? Most would be TRIGARE

[patients]." FALLSTON PHARMACY ultimately delivered prescriptions                          office so

that^^^^ could deliver the prescriptions to patients.

       34.       Furthermore, on or around March 26, 2014,|[||m||| sent BEATTY an email on

which MYERS was included, in which                       complained that they needed the pharmacy to

communicate better with the patients,               stated: "Seth [MYERS] and I can get you busier

but the [patients'] contact needs to get better."

       35.     In April 2014, BEATTY,MYERS,and^^m met for dinner again in Baltimore,

Maryland to discuss issues related to the kickback arrangement. Also present at the meeting were

the FALLSTON PHARMACY Manager, N.K., and a technician that worked at the pharmacy,

C.G. One purpose ofthe meeting was that MYERS indicated, pursuant to an email sent on March

28,2014,that he had "several opportunities[he] was working on that would lead to a large increase

[in] scripts and we need to discuss handling this." At one point during this meeting,

expressed his frustration that FALLSTON PHARMACY was not billing as much as

believed it should be.           made clear that FALLSTON PHARMACY needed to find a way

to bill the health insurance programs and get paid more for compounded prescriptions.

       36.     In addition to the concerns raised at this meeting, another source of frustration for

         and MYERS was that S.G. was not paying the amount agreed upon for each prescription,

         specifically raised this complaint to BEATTY.

       37.     During the time ofthe kickback arrangement,                specifically asked BEATTY

to waive certain patient co-payments at FALLSTON PHARMACY. MYERS understood that



                                                    10
 Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 11 of 20 PageID# 75




        was directing that the co-payments be waived because since the compounded medications

were so expensive, many of the patient co-payments were very high and patients either could not

afford them or would not be willing to pay them. Because the insurance companies were paying

such high reimbursements for the medications, it was still profitable for the co-conspirators to

waive co-payments.     MYERS knew at this time that waiving patient co-payments was

inappropriate and violated the agreements physicians and pharmacies maintained with health

insurance companies.

       38.    During the time after S.P. purchased FALLSTON PHARMACY, FALLSTON

PHAMRACY sent the following payments to LABRX for a total approximate amount of

$225,462.01. Approximately, $147,891.02 of this amount was for payments made by TRIGARE.

 Check Date        From                  To                 Amount              Memo Note


 02/07/2014        Fallston Pharmacy     Seth Myers         $11,153.64          Jan-Total


 04/01/2014        Fallston Pharmacy     LABRX              $5,000              Feb-Comp

 04/15/2014        Fallston Pharmacy     LABRX              $47,054.35          March compounding

                                                                                commission


 05/19/2014        Fallston Pharmacy     LABRX              $49,050.00

 05/20/2014        Fallston Pharmacy     LABRX              $24,595.64

 05/23/2014        Fallston Pharmacy     LABRX              $24,595.64          April 2014

 06/05/2014        Fallston Pharmacy     LABRX              $21,337.58          May account payments

 06/12/2014        Fallston Pharmacy     LABRX              $21,337.58          May account payments

 06/18/2014        Fallston Pharmacy     LABRX              $21,337.58          May account payments


       39.    In total, TRICARE paid approximately $344,280.62 to FALLSTON PHARMACY

for the prescriptions included in the kickback scheme. FALLSTON PHARAMCY made a net

                                               11
 Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 12 of 20 PageID# 76




profit of approximately $295,782.03 from payments made by TRICARE for compound

prescriptions that were part of the kickback scheme, after estimated expenses are deducted. As

such, LABRX received approximately $147,891.02 as a kickback from these payments made by

TRICARE to FALLSTON PHARMACY for the compound prescriptions that were referred.

       40.    For the TRICARE prescriptions that FALLSTON PHARMACY received pursuant

to the kickback scheme,the pharmacy would have collected a total of approximately $2,448.00 in

co-payments from TRICARE patients.          Pursuant to the arrangement with FALLSTON

PHARMACY,LABRX would have been entitled to approximately 50% of those payments.

                                 Laboratory Rx ofMaryland

       41.    Subsequent to the sale of FALLSTON PHARMACY,                     and MYERS were

ultimately not happy with the business relationship with the pharmacy's new owner.            and

MYERS began discussing opening their own pharmacy, which would be called LABORATORY

RX OF MARYLAND,                 and MYERS wanted BEATTY to work at this pharmacy as the

Pharmacist-In-Charge. The plan was for^^mn the other doctors in||||||||||||||H| primary medical

practice, and the other doctors that MYERS and|||^|^| had recruited to send their prescriptions

to LABORATORY RX OF MARYLAND. LABORATORY RX would receive 90% ofthe profits

and BEATTY would receive 10% of the profits.

       42.    On or about May 19, 2014, BEATTY and MYERS,on behalf of LABORATORY

RX,entered into an agreement regarding the operation of LABORATORY RX OF MARYLAND

and the division of the profits. While MYERS (not ||||||||||||||||| signed the contract, MYERS

understood that mim would control and direct the enterprise. MYERS also understood that

        could not be a party to the written contract because in Maryland it is impermissible for a

physician to be an owner of a pharmacy. Despite the fact that^^HH did not sign the contract.



                                               12
 Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 13 of 20 PageID# 77




MYERS further understood that m|[|||||||| was involved in this venture because of

significant participation in discussions about the project, the fact that^^^^ directed BEATTY

to meet with            brother, who had access to a space where           believed they could

establish the pharmacy, and because        and the other doctors at his practice planned to send

a large number of prescriptions to the proposed pharmacy. In addition, MYERS knew that the

majority ofthe proceeds from this venture would go to||||^^^

       43.     Ultimately, an alarm system was installed at the proposed pharmacy location, a

contractor, who was a contact of             modified the space to make it appropriate for a

compounding pharmacy, equipment was purchased, and a bank account was set up. The space

was inspected by the Maryland Board of Pharmacy and received the requisite approvals.

Nevertheless, LABORATORY RX OF MARYLAND was never opened.

       44.     Due to            frustrations with FALLSTON PHARMACY and BEATTY,

        informed MYERS that they needed to find another pharmacy to replace FALLSTON

PHARMACY.


                     Conspiracy with MEDEX HEALTH PHARMACY

       45.     In or around late 2013,            directed MYERS to approach MOHAMED

ABDALLA ("ABDALLA"), the owner of MEDEX HEALTH PHARMACY ("MEDEX"). In

addition to MEDEX, ABDALLA operated or controlled other pharmacies including ROYAL

CARE PHARMACY ("ROYAL CARE"), MILLENIUM PHARMACY ("MILLENIUM"),

PHARMACY at GREAT FALLS("GREAT FALLS"), all located within the Eastern District of

Virginia.          told MYERS to determine if ABDALLA would be interested in a similar

kickback arrangement to the one that mmn had with FALLSTON PHARMACY.

instructed MYERS to show ABDALLA information about the profits made at FALLSTON



                                             13
 Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 14 of 20 PageID# 78




PHARMACY to convince ABDALLA to do business with them. Initially, ABDALLA lacked

interest in the deal, but once he saw the profits, he changed his mind.        instructed MYERS

to negotiate a profit split of80% for^^^g through LABRX and 20% for ADBALLA and to tell

ABDALLA he was lucky to receive 20%. MYERS was shocked that ABDALLA accepted the

offer because the percentage LABRX was receiving was so high.

       46.     On or around May 20, 2014, ABDALLA and MYERS, on behalf of LABRX,

entered into a Marketing Agreement that documented the relationship and the negotiated profit

split. Specifically, MYERS agreed to provide "marketing" services for MEDEX in exchange for

fees. MYERS agreed to "devote such time, energy and skill on a regular and consistent basis as

is necessary to solicit orders and promote the sale of MEDEX's products." In exchange, MEDEX

agreed to provide LABRX,"80% of the sales on all products sold to customers by the Area

Manager . . . and 80% on all products sold by his/her subordinate marketing representatives."

There were never any discussions about actual marketing, and instead the parties understood that

the agreement was solely for prescription referrals. Based on his conversations with ABDALLA,

MYERS believed that ABDALLA knew that the prescriptions would come from                      and

other doctors they would recruit and that proceeds were going to|||||||||||m

       47.     Once the arrangement was finalized, MYERS provided ABDALLA with the pre

printed prescription pad from FALLSTON PHARMACY.                      ABDALLA began running

prescriptions through insurance programs and adjusting them to reflect the formulas that paid the

most money.               also instructed ABDALLA to waive patient co-payments in certain

instances. ||||||||||||||||| and MYERS further instructed ABDALLA to provide compound dispensing

reports to track the number of prescriptions sent to MEDEX pursuant to the conspiracy.




                                                 14
 Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 15 of 20 PageID# 79




did not trust ABDALLA to fully adhere to the terms of the agreement so              asked MYERS

to try to obtain access to MEDEX's software systems to track the prescriptions.

       48.     During the kickback arrangement with ABDALLA,                  wrote increasingly

more compound prescriptions. MYERS was aware of this because of the increased volume

reflected on the compound dispensing reports and the increase in money being sent to LABRX.

Prescriptions from other individuals at m||including, Dr. V.M., Dr. G.P., and PA R.O. were

being sent to MEDEX as part of the agreement, along with prescriptions from other doctors that

        and MYERS recruited such as Dr. A. D.and Dr. A.C. in Georgia. According to MYERS,

        was aware ofthe amount of money being generated and^^|||||"tracked every penny."

Every month,          would review the books in detail.

       49.     When LABRX generated significant money from the compounding,

instructed MYERS to make^^^^^ wife, K.R., a salaried employee of the company,

told MYERS that this was a way for              to get money out of LABRX and he instructed

MYERS to give K.R. a salary of $200,000. Since MYERS' salary at this time was $200,000,

imilll increased MYERS' salary to $250,000 when K.R. began taking a salary from LABRX.

In late 2014-early 2015,|^^^| also instructed MYERS to use LABRX to pay for K.R.'s lease

of a Mercedes SUV. In September 2015, LABRX wrote a check to                      in the amount of

$280,000, which purported to be a loan (but was never repaid) so that|||||^^| could purchase a

building in Baltimore, Maryland.

       50.     At some point in the conspiracy, ABDALLA informed Hmm and MYERS that

the health insurance programs were no longer paying as much money for compound medications

but the co-conspirators continued the arrangement, profiting on the amounts the insurance

programs did pay. Eventually, ABDALLA attempted to renegotiate the arrangement so that he



                                               15
 Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 16 of 20 PageID# 80




would receive 40% percent of the profits instead of 20%. IHimil rejected the proposal and the

relationship between ABDALLA and|||^^B started to deteriorate.

        51.   Around the same time,           learned from several patients that the patients'

prescriptions, which had originally been sent to MEDEX, were filled at other pharmacies. In

February of2016,|^m||| sent MYERS an email noting that ABDALLA was sending patients to

MILLENIUM and directed MYERS to find out who owned the pharmacy.                 and MYERS

learned that ABDALLA sent the prescriptions to other entities owned by ABDALLA to avoid

paying LABRX pursuant to the co-conspirators' agreement. Eventually, at                request,

MYERS filed a lawsuit for money           believed that ABDALLA owed under the Marketing

Agreement.          and MYERS ultimately stopped referring prescriptions to ABDALLA.

        52.   During the time of the conspiracy with ABDALLA, MEDEX sent at least the

following payments to LABRX for a total of approximately $2,573,323.45.

 Check            Check Date      From                  To                Amount
 NumberAVire
 Ref#
 1053             07/18/2014      Medex Health LCC      Laboratory RX     $135,200.00

 1055             07/23/2014      Medex Health LCC      Laboratory RX     $55,315.30

 1076             08/22/2014      Medex Health LCC      Laboratory RX     $288,720.00

 1112             09/25/2014      Medex Health LCC      Laboratory RX     $213,375.90

 1145             10/24/2014      Medex Health LCC      Laboratory RX     $259,894.82

 1192             11/28/2014      Medex Health LCC      Laboratory RX     $157,863.23

 1244             01/05/2015      Medex Health LCC      Laboratory RX     $127,634.71

 1266             01/26/2015      Medex Health LCC      Laboratory RX     $205,343.92

 1301             02/25/2015      Medex Health LCC      Laboratory RX     $165,980.82




                                             16
 Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 17 of 20 PageID# 81




 1318               03/25/2015      Medex Health LCC   Laboratory RX   $194,900.00

 1320               03/25/2015      Medex Health LCC   Laboratory RX   $2,039.85

 1359               04/26/2015      Medex Health LCC   Laboratory RX   $191,274.84

 1392               05/26/2015      Medex Health LCC   Laboratory RX   $206,380.77

 1400               06/03/2015      Medex Health LCC   Laboratory RX   $3,997.80

 1424               07/08/2015      Medex Health LCC   Laboratory RX   $71,069.76

 1442               07/08/2015      Medex Health LCC   Laboratory RX   $18,424.60

 1490               08/17/2015      Medex Health LCC   Laboratory RX   $22,147.73

 1546               09/22/2015      Medex Health LCC   Laboratory RX   $35,251.21

 1577               10/21/2015      Medex Health LCC   Laboratory RX   $23,153.75

 1032               11/17/2015      Medex Health LCC   Laboratory RX   $70,337.42

 1049               12/22/2015      Medex Health LCC   Laboratory RX   $14,890.84

 1050               12/22/2015      Medex Health LCC   Laboratory RX   $110,126.18


        53.    In total, TRICARE paid approximately $2,335,332.62 to MEDEX for the

prescriptions included in the kickback scheme and paid ROYAL CARE,another pharmacy owned

by ABDALLA to which ABDALLA sent prescriptions he received pursuant to the kickback

scheme, approximately $2,152,978.12.       MEDEX made a net profit of approximately

$2,208,602.12 and ROYAL CARE made a net profit ofapproximately $953,054.92 from payments

made by TRICARE for compound prescriptions that were part of the kickback scheme, after

estimated expenses are deducted. As such, LABRX received approximately $2,529,325.63 as a

kickback from these payments made by TRICARE to the pharmacy for the compound

prescriptions that were referred.




                                             17
 Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 18 of 20 PageID# 82




       54.    For the TRICARE prescriptions that MEDEX received pursuant to the kickback

scheme, the pharmacy received a total of approximately $11,725.91 in co-payments from

TRICARE patients and ROYAL CARE received approximately $10,928.00 in co-payments from

TRICARE patients. Pursuant to the arrangement with MEDEX,LABRX received approximately

$18,123.13 of these co-payments that TRICARE patients paid.

       55.    During the period of the conspiracy, FALLSTON PHARMACY made a net profit

of approximately $295,782.03, MEDEX made a net profit of approximately $2,208,602.12, and

ROYAL CARE made a net profit of approximately $953,054.92 from payments made by

TRICARE for compound prescriptions that were part of the kickback scheme. As such, the co-

conspirators received a total net profit of approximately $3,457,439.07 pursuant to the scheme.

       56.    During the period of the conspiracy, TRICARE paid a total of approximately

$344,280.62 to FALLSTON PHARMACY, TRICARE paid a total of approximately

$2,335,332.62 to MEDEX,and TRICARE paid a total ofapproximately $2,152,978.12 to ROYAL

CARE for the prescriptions included in the kickback scheme. As such, TRICARE paid the co-

conspirators a total of approximately $4,832,591.36 pursuant to the scheme.

                            End of MYERS' Work With|^^B

       57.     Ultimately, the health insurance programs stopped reimbursing for compound

medications and HHH stopped writing a significant number of compound prescriptions.

mUm informed MYERS that he would no longer write the compound prescriptions if he was

not paid enough.

       58.    In or around the summer of 2016, |H|||||||| contacted MYERS and informed

MYERS that their business arrangement was no longer working. At about this time, MYERS

stopped working with I



                                               18
Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 19 of 20 PageID# 83




                                          Conclusion

        59. The acts described above were done willfuUy and knowingly and with specific
intent to violate the law,and not by accident, mistake,inadvertence,or other reason.
                This Statement of Facts does not contain each and every fact known to MYERS
and to the United States conceming MYERS's and his co-conspirators', including and RALEY's,
BEATTY's,and ABDALLA's,involvement in the charges set forth in the plea agreement.
     61. This Statement ofFacts shall be admissible as a knowing and voluntary confession
in any proceeding against MYERS regardless of whether the plea agreement is present to or
acceptedby the Court Moreover,MYERS waives any rights that he may have under Fed.R. Grim.
P. 11(f), Fed. R. Evid. 401, the United States Constitution, and any federal statute or rule in
objecting to the admissibility ofthe Statement ofFacts in any such proceeding.

                                    Respectfully submitted,
                                    G.Zachary Terwilliger
                                    United States Attorney


                                   Uzo Asonye
                                   Monika Moore
                                   Assistant United States Attorneys
                                   U.S. Attorney's Office for the Eastern District of Virginia
                                   Date: June2-2-, 2020




                                             19
Case 1:20-cr-00235-CMH Document 13 Filed 09/30/20 Page 20 of 20 PageID# 84




        After consulting with my attorney and pursuant to the plea agreement entered into this day

 between the defendant. SETH MICHAEL MYERS,and the United States. I hereby stipulate that

 the above Statement of Facts is true and accurate, and that had the matter proceeded to trial, the

 United States would have proved the same beyond a reasonable doubt.


                                                  J/
                                              SETH MiqgAEL MYERS
        I am Robert M. Radick. the defendant's attorney. I have carefully reviewed the above

 Statement of Facts with him. To my knowledge, his decision to stipulate to these facts is an

 informed and voluntary one.



                                               fobcrt M. Radick, Esq.
                                              Attorney for SETH MICHAEL MYERS




                                                 20
